Citation Nr: 1112803	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Brian Hill, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty in the US Air Force from February 23, 1999, to April 6, 2000, and from July 19, 2004, to January 31, 2006.  

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a back disorder.  He reports onset of back pain in service.  On VA Form 21-526 dated January 2008, he reported that his low back disability began in 2005 and that he received treatment from "Chiropractic Spine Clinic" since January 2008.  In an undated statement, the appellant argued that his current back disorder is related to "removing heavy stands, lifting heavy test equipment, and carrying a 40 lb toolbox around all day."

Service treatment records include Report of Examination dated July 2004.  On the medical history portion of that examination, the appellant denied recurrent back pain or any back injury.  Clinical evaluation reflects normal spine.  Report of Medical Assessment dated November 2005 reflects that the appellant denied any change since his last medical assessment/physical examination. At this time, he denied illness or injury and having any condition which currently limited his ability to work in his primary military specialty.  Medical Record dated November 2005 reflects that the appellant denied having recently had any medical problems or symptoms that bother him.  Service treatment records reflect that, when seeking treatment for other orthopedic complaints, the appellant did not report having back pain or other symptoms.  There is no service separation examination of record.

VA's duty to assist includes the duty to make reasonable efforts to obtain relevant records.  38 C.F.R. § 3.159(c).  In this case, the appellant notified VA that he received private medical treatment for his back disorder.  Also, statements from his chiropractor dated January 2008 and August 2009 reflect that he had evaluated and treated the appellant.  These records have not been requested or obtained.  Therefore, remand is required so that reasonable efforts may be made to obtain these private treatment records.

Additionally, the Board notes that the appellant reported he lost his job in January 2008 due to a major episode of back pain.  The appellant should be requested to provide VA with any work-related medical records pertaining to his back disorder.

As VA seeks to obtain all pertinent medical records, VA should further request all VA treatment records dated since January 2010.

Lastly, because the most recent VA examination and opinion was obtained before the record was complete, another VA examination and opinion must be obtained after the above development is complete.

Accordingly, the case is REMANDED for the following action:

1.  All the appellant's complete private treatment records, to include tests and studies, should be requested from the Chiropractic Spine Clinic (R. Stilson, D.C.) after securing the necessary release.

2.  The AOJ should determine whether there was a Workman's Compensation claim or Social Security claim.  If such claim were filed, the AOJ should obtain the records.

3.  The AOJ should determine the appellant's employer since January 2006. The AOJ should then obtain copies of any accident reports or claims.

4.  All VA treatment records dated since January 2010 should be obtained and associated with the claims folder.

5.  VA should obtain a VA medical opinion to ascertain whether the appellant's current back disorder had its onset in service or is attributable to an in-service event.  The report should reflect a review of the pertinent medical history and an opinion supported by a complete medical rationale.  The claims folder must be available for review.  The examiner should indicated whether it is likely, as likely as not, or not likely that the appellant's current back disorder is related to service or an incident of service to include heavy lifting and carrying in service.  The examiner should consider and address the favorable medical opinion of Dr. Stilson and the appellant's report of having had back symptoms in service.

6.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



